Citation Nr: 0948392	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-32 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from September 
1966 to October 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

This matter was previously before the Board in September 
2008, at which time it was remanded for further evidentiary 
development.  The case has returned to the Board and is again 
ready for appellate action.


FINDINGS OF FACT

1.  There is credible evidence in the records corroborating 
the occurrence of the Veteran's reported in-service stressor 
of enemy mortar attacks on Long Binh.

2.  The Veteran was not in combat and does not have a 
diagnosis of PTSD based upon a verified in-service stressor.   


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in October 2005 and 
October 2008.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

Further, an October 2008 letter from the RO further advised 
the Veteran that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has 
received all required notice in this case, such that there is 
no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VCAA notice was 
provided in October 2008, after issuance of the initial 
unfavorable AOJ decision in January 2006.  However, both 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness 
of the adjudication, as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this case, after initially providing VCAA notice in 
October 2005, followed by subsequent VCAA and Dingess notice 
in October 2008, the RO readjudicated the claim in two SSOCs 
dated in August 2009 and November 2009.  Thus, the timing 
defect in the notice has been rectified.  In any event, the 
Veteran has never alleged how any timing error prevented him 
from meaningfully participating in the adjudication of his 
claims.  As such, the Veteran has not established prejudicial 
error in the timing of VCAA notice.  See Shinseki v. Sanders 
/ Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA treatment records.  Further, the 
Veteran was provided a VA examination in June 2009 in 
connection with his claim.  He also has submitted numerous 
statements in support of his claim.  Thus, there is no 
indication that any additional evidence remains outstanding.  
The duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its September 2008 remand.  Specifically, 
the RO was instructed to provide VCAA notice pursuant to 
Dingess, supra; to verify the Veteran's alleged stressor of 
mortar attacks; and, if verification of stressors were 
obtained, to provide the Veteran with a VA examination to 
determine whether any current PTSD is related to the verified 
stressors.  The Board finds that the RO has complied with 
these instructions and that the VA examination report dated 
in June 2009 substantially complies with the remand 
directives of the September 2008 remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Analysis

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2008).  

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection also may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The establishment of service connection for PTSD 
requires (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  

If VA determines the Veteran did not engage in combat with 
the enemy, or that his alleged stressor does not involve 
combat, his lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates his testimony or statements.  Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).

That said, corroboration of every detail of a claimed 
stressor, including the Veteran's personal participation, is 
not required; rather, he only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
personal exposure.  See Pentecost v. Principi, 16 Vet. App. 
124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 
(1997)).  

However, just because a physician or other health 
professional accepted an appellant's description of his 
military experiences as credible and diagnosed him 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  In this regard, a medical provider cannot provide 
supporting evidence that a claimed in-service event actually 
occurred based on a post-service medical examination.  
Moreau, 9 Vet. App. at 395-96.  The Veteran's own statements 
will not be sufficient.  Id.

In this case, the Veteran has contended that he suffers from 
PTSD as a result of several in-service stressors while 
serving in the Republic of Vietnam.  SPRs confirm that he 
served in Vietnam from March 1967 to March 1968 with the 
538th Transportation Unit, where his military occupational 
specialty (MOS) was heavy vehicle driver.  The Veteran 
asserts the following in-service stressors: 1) while on a 
convoy in Da-Nang or Cambodia in February 1968, he saw two 
soldiers' bodies being pulled from a tanker truck that had 
hit a mine; 2) he was exposed to mortar rounds while on night 
guard duty in March 1968; 3) he was sent to a war zone for 
the first time at a young age in September 1967; 4) he 
witnessed dead bodies piled up on roadsides or in holes while 
driving an 18-wheel gas tank truck in a convoy to Tay'nin in 
February 1968; 5) while in flight to Vietnam, he and others 
on board were told that they would encounter enemy fire upon 
landing; 6) while serving in Vietnam, the Veteran drove 
large, five-ton tank trucks, which he had not operated prior 
to his service in Vietnam, hauling fuel and gasoline; 7) as a 
driver, the Veteran traveled throughout Vietnam, both alone 
and with convoys, and witnessed dead bodies by the sides of 
roads or piled in holes with white powder scattered over 
them; and 8) while driving alone on one occasion, the Veteran 
heard a shot, but did not stop to investigate, assuming it 
was a sniper.  See PTSD questionnaire dated in March 2004; 
Veteran's statement dated in August 2005.    

A review of the Veteran's SPRs and DD Form 214 does not 
reflect receipt of medals, badges, or decorations that 
specifically denote combat with the enemy.  Thus, there must 
be credible supporting evidence that corroborates his 
testimony or statements.  Cohen, 10 Vet. App. at 147; Moreau, 
9 Vet. App. at 395.

In this regard, an April 2009 response from the U.S. Armed 
Services Center for Unit Records Research (CURR) (currently 
named U.S. Army and Joint Services Records Research Center 
(JSRRC)) to the RO's request for verification of in-service 
stressors indicates that a search by CURR found that there 
were attacks, presumably including mortar attacks, on Long 
Binh in October, November, and December of 1967, when the 
Veteran's unit was assigned there.  The fact that a Veteran, 
who had a noncombatant MOS, was stationed with a unit that 
was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  See 
Pentecost , 16 Vet. App. at 128 (base subjected to rocket 
attacks during time that Veteran was stationed at the base).  
In other words, the Veteran's presence with the unit at the 
time such attacks occurred corroborates his statement that he 
experienced such attacks personally.  There is no specific 
information suggesting the Veteran was not present during the 
enemy mortar attacks on his base at Long Binh.  A stressor 
need not be corroborated in every detail.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  

As to the remaining stressors, they are either unverifiable 
or cannot be verified based on the information provided by 
the Veteran.  See 38 C.F.R. § 3.159(c)(2)(i) (in the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records).  Specifically, with regard to 
stressors 3, 5, and 6, as mentioned above, the Board finds 
that they are not specific assertions of in-service stressors 
and cannot be verified.  At a minimum, the Veteran must 
provide the RO the dates of these stressors (within two 
months), the specific unit he was assigned at the time of 
each stressor, the specific location of each stressor, and 
the full names of others involved.  Here, the Veteran has 
provided only general descriptions without specific dates, 
locations, or other soldiers involved.  In addition, there is 
some question as to whether these incidents would even 
qualify as valid in-service stressors.  That is, it is 
unclear whether these specific incidents actually involved 
death or serious injury or threat to physical integrity.  
Cohen, 10 Vet. App. at 141 (quoting DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

As for stressors 1, 4, 7, and 8, regarding the Veteran's 
observation of dead bodies along the roads and a possible 
sniper attack, the Board finds that the Veteran has not 
provided sufficient corroboration of these particular events; 
thus, a referral to the U.S. Army and Joint Services Records 
Research Center (JSRRC) is not warranted.    Specifically, 
corroboration or verification is not feasible in the case of 
civilian casualties, enemy casualties, sniper attacks, 
mistreatment of enemy prisoners, or events that occurred 
while traveling in a convoy.  In these instances, a buddy 
statement from a fellow soldier would be required in order to 
corroborate the alleged stressor.  See VA Adjudication 
Procedures Manual, M21-1MR, Part IV.ii.1.D.14.d.  However, 
the Veteran has not submitted any buddy statement as 
corroboration.  Further, the Board finds the Veteran's 
statements regarding these stressors have been vague and 
clearly provide no basis for the VA to verify the stressors.  
See 38 C.F.R. § 3.159(c)(2)(i) (in the case of records 
requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records).

To receive service connection for PTSD, the Veteran also is 
required to show that he has a current diagnosis of PTSD.  In 
this regard, post-service VA treatment records indicate 
treatment for PTSD.  Specifically, records show that the 
Veteran entered an inpatient treatment program for the 
disorder from June 2005 to August 2005, and has continued to 
receive outpatient treatment for PTSD.  However, a VA 
examiner in June 2009 indicated that the Veteran's medical 
record does not provide a clinical picture of an individual 
suffering from PTSD, and that he does not meet the criteria 
for PTSD according to the DSM-IV, and that his primary 
problems seems to be alcohol dependence, with which he was 
diagnosed by the June 2009 VA examiner.  See 
38 C.F.R. § 3.304(f); VA examination report dated in June 
2009.  In this regard, the Board notes that a "clear" 
diagnosis of PTSD is no longer required.  See 38 C.F.R. 
§ 3.304(f).  Thus, giving the Veteran the benefit of the 
doubt, the Board will proceed on the presumption of a current 
diagnosis of PTSD.     

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and a current diagnosis of PTSD.  In this case, no medical 
evidence supports this assertion.  See Boyer, 210 F.3d 1351; 
Maggitt, 202 F.3d 1370.  Specifically, while post-service VA 
treatment records indicate that the Veteran has combat-
related PTSD, it is based on an erroneous assumption that the 
Veteran engaged in combat during service.  A review of the 
records would reveal that the Veteran did not engage in 
combat during service.  Further, the Veteran appeared to 
never have reported his in-service stressor of mortar attacks 
on Long Binh.  Instead, he reported various other stressors 
such as witnessing dead bodies and experiencing sniper 
attacks.  These notations of "combat-related PTSD" are, 
thus, based on the Veteran's own reported history of in-
service stressors.  

In this regard, the Board finds these VA treatment records to 
be of limited probative value because there is no indication 
that a review of the Veteran's pertinent STRs or other post-
service records was conducted by the VA treating physicians.  
See Elkins v. Brown, 5 Vet. App. 478 (1993); Black v. Brown, 
5 Vet. App. 177 (1993) (highlighting doctor's failure to 
consider the relevant pre- and post-service medical history).  
The diagnosis of combat-related PTSD by VA physicians was 
based entirely on a PTSD screening and the Veteran's reported 
history of in-service stressors.  In this regard, medical 
history provided by a Veteran and recorded or transcribed by 
an examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Further, no physician can provide 
supporting evidence that a claimed in-service event actually 
occurred based on a post-service medical examination.  
Moreau, 9 Vet. App. at 395-96.  

Additionally, a June 2009 VA examiner stated that any 
currently reported psychiatric symptoms are likely to be 
reactions to psychosocial stressors and/or his alcohol 
dependence, and are unlikely related to his military 
experience.  The Board finds that this VA examination report 
is of greater probative value because the VA examiner 
conducted a detailed review of the Veteran's in-service and 
post-service treatment records, including records of his 
reported in-service stressors.  In this regard, one of the 
factors for assessing the probative value of a medical 
opinion is the physician's access to the claims file.  
Prejean v. West, 13 Vet. 444, 448-9 (2000). Review of the 
claims folder is significant because opinions provided are 
based on the correct facts.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  But a lack of review of a VA claims file does 
not render a medical opinion incompetent.  See generally 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In the 
present case, review of the claims folder is significant 
because the VA physicians diagnosed the Veteran as having 
PTSD based on his reports of in-service combat; however, a 
review of his SPRs would reveal that he never engaged in 
combat while serving in the Republic of Vietnam.  In 
contrast, the June 2009 VA examiner reviewed the Veteran's 
claims file, including his service history, and clearly 
indicated that the Veteran had no combat experience.  As 
such, the June 2009 VA examiner's opinion outweighs that of 
the VA physicians as it is based on correct facts.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for PTSD, and the 
claim for service connection for PTSD must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


